4 U.S. 167 (____)
4 Dall. 167
Levy
versus
Wallis.
Supreme Court of United States.

The COURT declared, that it had been repeatedly determined, and was become the settled law of Pennsylvania, that the act of *168 suffering goods to remain in the hands of the defendant, after they were levied upon, furnished no presumption of fraud here, as it did in England; and that this departure from the English rule arose from sentiments of humanity, and the peculiar necessities of the country. In the interior of the state, particularly, it was the universal practice not to remove the goods after a levy. If, however, the intention of leaving them with the defendant was fraudulent, a subsequent execution would be preferred, in Pennsylvania, as well as in England. In the present instance, there is no proof of fraud; the first levies are, of course, good; and the sheriff must pay the money arising from the sales accordingly.[(1)]
NOTES
[(1)]  In Chancellor v. Philips et al. September term 1800, and several other cases, the law has been stated in a similar manner. But in the case of the United States v. Cunningham, in the Circuit Court, before Judges TILGHMAN, BASSET, and GRIFFITH, the same subject was fully discussed; and the Court adhered to the common law rule, notwithstanding the decisions in Pennsylvania.